Name: Commission Regulation (EEC) No 3548/86 of 21 November 1986 on the supply of various lots of whole-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 86 Official Journal of the European Communities No L 333 / 13 COMMISSION REGULATION (EEC) No 3548 / 86 of 21 November 1986 on the supply of various lots of whole-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, powder , butter and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3826 / 85 ( 5 ), should be made applicable , mutatis mutandis , to those deliveries ; whereas , in particular , the composition of the product and the periods and terms for supply should be specified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 (*), and in particular Article 3 ( 1 ), first subparagraph , thereof, Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 2 ), as last amended by Regulation (EEC) No 1335 / 86 ( 3 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of- a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 000 tonnes of whole-milk powder to be suppplied fob ; Whereas the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall supply whole-milk powder as food aid on the special terms set out in the Annex. Regulation (EEC) No 1354 / 83 shall apply , mutatis mutandis , to the delivery provided for in this Regulation . The tendering security referred to in Article 12 of the Regulation referred to above shall be 6 ECU per 100 kg . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done, at Brussels , 21 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 3 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 333 / 14 Official Journal of the European Communities 26 . 11 . 8 &lt; ANNEX Notice of invitationto tender 0 ) Description of the lot y A B C 1 . Programme 1986 - ( a ) legal basis Council Regulation (EEC ) No 232 / 86 ( b ) purpose Commission Decision of 18 July 1986 2 . Recipient SociÃ ©tÃ © Tunisienne d'Industrie LaitiÃ ¨re ( STIL ) 3 . Country of destination Tunisia 4 . Stage and place of delivery 5 . Representative of the recipient fob SociÃ ©tÃ © Comalait Vichy / France , 2 , rue du PrÃ ©sident Roosevelt ( tel . (70 ) 31 54 55  telex 990678 COLAI F) 6 . Total quantity 1 000 tonnes ( 6 ) 1 000 tonnes ( Ã © ) 1 000 tonnes ( 6 ) 7 . Origin of the whole-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 2 ) 10 . Packaging 25 kg n \ 11. Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE' 12 . Shipment period Before l 31 January 1987 28 February 1987 31 March 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period &gt; Before l 15 February 1987 15 March 1987 15 April 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 3 )( 4 )( 7 ) I 26 . 11 . 86 Official Journal of the European Communities No L 333 / 15 Notes: ( ¢) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The whole-milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment . The quality must be extra grade and the milk powder must have the following characteristics : ( a ) Fat content : ( b ) Water content : ( c ) Titratable acidity ( in solids , / non-fat ) ADMI.  as ml of decinormal sodium hydrocide solution :  as lactic acid : ( d ) Lactate content ( in solids , / non-fat ) ( e ) Additives : ( f) Phosphatase test : (g ) Solubility index : ( h ) Burnt : ( i ) Micro-organism content : ( k ) Coliform test : ( 1 ) Buttermilk test : (m)Whey test : ( n ) Odour and flavour : ( o ) Appearance: 26,0 % minimum 2,5 % maximum 3,0 maximum 0,15 % maximum 150 mg/ 100 g maximum none negative , i.e. not more than 4 ng of phenol per g of reconstituted milk 0,5 ml maximum 15,0 mg maximum , i.e. at least disc B 50 000 per g maximum negative in 0,1 g negative negative clean White or slightly yellowish , no impurities or coloured particles ( 3 ) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover . ( 6 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes; see Article 11 ( 3 ), third subparagraph , of Regulation (EEC ) No 1354 / 83 . ( 7 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded .